Title: To Benjamin Franklin from Sartine, 20 April 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


Versailles Le 20 Avril 1779.
La Difficulté, Monsieur, de recevoir des Nouvelles de l’Amérique Septemtrionale, et de donner de celles d’Europe au Congrès me fait desirer que vous suspendiez le départ pour l’Amerique Septemtrionale, de la frégate des Etats-unis, l’Alliance; parceque le Roi a ordonné qu’il fût préparé une de ses frégates pour porter en Amérique le nouveau Ministre Plénipotentiaire que sa Majesté y envoye pour remplacer M. Gerard, dont la santé a été très dérangée l’année derniere; et afin de remplir une partie des vues que vous pouviez avoir en expédiant l’Alliance pour le Continent des Etats-unis, Le Roi accordera avec plaisir à M. Adams son Passage pour Lui et Sa Suite sur la dite frégate. Sa Majesté desire que cette Proposition puisse convenir avec les arrangemens du Congrès; et dans ce cas, Je vous serai très obligé de vouloir bien donner vos ordres en consequence au Capitaine de la frégate l’Alliance, afin qu’il se rende tout de Suite à l’Orient, où il attendra les ordres ultérieurs que vous lui adresserez.
J’ai l’honneur d’être avec une très parfaite consideration, Monsieur, Votre très humble et très obeissant serviteur
DE Sartine
M Franklin Ministre Plenipotentiaire des Etats-Unis.—
 
Notation in Adams’ hand: M. De Sartine.
Notation: April 20. 1779.
